Citation Nr: 0203264	
Decision Date: 04/10/02    Archive Date: 04/18/02

DOCKET NO.  01-00 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased disability rating for post-
traumatic stress disorder (PTSD), currently evaluated as 50 
percent disabling.  

2.  Entitlement to an increased disability rating for tinea 
infection of the groin, feet, trunk and buttocks, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel


INTRODUCTION

The veteran served on active duty in the United States Marine 
Corps from January 1964 to December 1966.  Service in the 
Republic of Vietnam is indicated by the evidence of record.  

This appeal is before the Board of Veterans Appeals (Board) 
from an August 2000 rating decision by the Department of 
Veterans Affairs (VA) Regional Office in Cleveland, Ohio (the 
RO).  By that rating decision the RO granted service 
connection for tinnitus, denied a total disability evaluation 
based on individual unemployability (TDIU), and confirmed and 
continued disability ratings in effect for the veteran's 
service-connected disabilities.  Specific to the action here, 
the RO continued a 50 percent disability evaluation for PTSD 
and a 10 percent rating for tinea infection of the groin, 
feet, trunk and buttocks.  The veteran duly appealed those 
assigned disability ratings.  

To the Board's knowledge, based on a review of the complete 
record including the hearing testimony at the RO in January 
2001, the veteran has not disagreed with the TDIU decision or 
any issue other than the two set forth on the first page of 
this decision which are currently on appeal.  See Archbold v. 
Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C. § 
7105, the filing of a notice of disagreement initiates 
appellate review in the VA administrative adjudication 
process].  

In December 2001, a video conference hearing was held before 
the undersigned, who is the Board member making this decision 
and who was designated to conduct the hearing pursuant to 38 
U.S.C.A. § 7107(c) (West Supp. 2000).  



FINDINGS OF FACT

1.  The veteran's service-connected PTSD produces 
occupational and social impairment, with deficiencies in most 
areas, such as work, family relations, and mood, due 
primarily to impaired impulse control, especially unprovoked 
irritability with periods of violence; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances, including work or a worklike setting; and 
inability to establish and maintain effective relationships.  

2.  The evidence reflects tinea with hyperpigmentation of the 
veteran's groin, left side, back, buttocks and left foot, 
which occurs only in summer.  


CONCLUSIONS OF LAW

1.  The schedular criteria for a 70 percent evaluation for 
PTSD have been met.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2001).  

2.  The schedular criteria for a rating in excess of a 10 
percent evaluation for tinea infection of the groin, feet, 
trunk and buttocks have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking increased disability ratings for his 
service-connected PTSD and tinea infection of the groin, 
feet, trunk and buttocks.  

In the interest of clarity, after an initial discussion of 
the adequacy of development, the Board will review the law, 
VA regulations and other authority which may be relevant to 
both issues and then separately discuss each issue.  

Initial matter-duty to notify/assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000)  [codified as amended at 
38 U.S.C.A. § 5100 et seq. ].  The VCAA included an enhanced 
duty on the part of VA to notify claimants as to the 
information and evidence necessary to substantiate claims for 
VA benefits.  The VCAA also redefined the obligations of VA 
with respect to its duty to assist claimants in the 
development of their claims.  Regulations implementing the 
VCAA have been enacted.  See 66 Fed. Reg. 45,620 (August 29, 
2001) [codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
the provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, 
therefore, the VCAA and its implementing regulations are 
applicable.  See Holliday v. Principi, 14 Vet. App. 280 
(2001) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for the reasons expressed immediately below finds 
that the development of this claim has proceeded in 
accordance with the provisions of the law and regulations.  

As noted above, the VCAA requires VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence not previously 
provided to VA that is necessary to substantiate the claims.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103 (West Supp. 
2001).  

In this case, the veteran has been notified of the pertinent 
law and of what evidence is needed to warrant a favorable 
decision on a number of occasions.  In August 2000, the RO 
forwarded a copy of that month's rating decision and informed 
the veteran of what he should do if he thought the decision 
was wrong.  In December 2000, the RO issued a Statement of 
the Case regarding the matter.  The veteran testified at a 
hearing at the RO in January 2001, and he was afforded 
additional information on what was needed to support his 
claim and an opportunity to do so.  He also received 
Supplemental Statements of the Case in April and July 2001 
which provided further information on adjudication of his 
claim.  Most recently he testified before the undersigned in 
a video conference hearing in December 2001 when he was again 
afforded an opportunity to fully discuss his claim.  The 
Board concludes, based on this procedural history, that the 
provisions of the VCAA pertaining to notification of the 
veteran have been specifically and fully complied with.  

With respect to VA's statutory duty to assist the veteran on 
the development of his claim, the veteran has been given 
ample opportunity to present evidence and argument in support 
of his claim, and he has in fact done so.  On the basis of 
review of the claims folder, there is no indication that the 
veteran has further evidence or argument to submit.  The 
veteran and his representative have not pointed to any 
additional pertinent evidence which has not been obtained.  
See the December 2001 hearing transcript, page 14.  The Board 
is not aware of any such evidence.

The VCAA provides that the assistance provided by VA shall 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  An examination is 
deemed "necessary" if the evidence of record (lay or medical) 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West Supp. 
2001); 38 C.F.R. § 3.159 (2001).  

As noted in the factual background detailed below, the 
veteran has had several recent examinations, including an 
examination of his skin in summer when he reports it is 
active.  See Ardison v. Brown, 6 Vet. App. 405, 408 (1994).

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument, including 
presenting testimony at two personal hearings.

In summary, the Board believes that all actions required by 
the VCAA have been undertaken and completed, and the veteran 
does not appear to contend otherwise.  Accordingly, the Board 
will proceed to a decision on the merits.  

Relevant Law and Regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2001).  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations. 38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321(a), 4.1 
(2001).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (2001).

Specific rating criteria will be described below in 
connection with each issue on appeal.


Standard of review

Once the evidence has been assembled, the Board has the duty 
to assess the credibility and weight to be given to the 
evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997) and cases cited therein.  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2001); 
38 C.F.R. §§ 3.102, 4.3 (2001).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court of Appeals for Veteran's 
Claims (the Court) stated that a claimant need only 
demonstrate that there is an approximate balance of positive 
and negative evidence in order to prevail.  To deny a claim 
on its merits, the evidence must preponderate against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  

1.  Entitlement to an increased disability rating for post-
traumatic stress disorder (PTSD), currently evaluated as 50 
percent disabling.

Relevant law and regulations

Rating PTSD

The VA Schedule for Rating Disabilities reads in pertinent 
part as follows:

100% Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions of hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.  

70% Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50% Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.  

38 C.F.R. § 4.130, Diagnostic Code 9411 (2001).  

The Board observes in passing that the veteran filed his 
claim of entitlement to an increased disability rating for 
PTSD in June 2000. Effective November 7, 1996, before his 
claim was filed, VA's Rating Schedule, 38 C.F.R. Part 4, was 
amended with regard to rating mental disorders, including 
PTSD.  See 61 Fed. Reg. 52695 (Oct. 8, 1996). Because the 
veteran's claim was filed after the regulatory change 
occurred, only the current version of the schedular criteria 
is applicable to his claim. Cf. Karnas v. Derwinski, 1 Vet. 
App. 308, 311 (1991); VAOPGCPREC 3-2000.

GAF

Global Assessment of Functioning (GAF) is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996).  
GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships. Scores ranging from 
51 to 60 reflect more moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers). Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job). Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school). A score from 21 to 30 is 
indicative of behavior which is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment or inability to function in almost 
all areas. A score of 11 to 20 denotes some danger of hurting 
one's self or others (e.g., suicide attempts without clear 
expectation of death; frequently violent; manic excitement) 
or occasionally fails to maintain minimal personal hygiene 
(e.g., smears feces) or gross impairment in communication (e. 
g., largely incoherent or mute). A GAF score of 1 to 10 is 
assigned when the person is in persistent danger of severely 
hurting self or others (recurrent violence) or there is 
persistent inability to maintain minimal personal hygiene or 
serious suicidal acts with clear expectation of death. 
See 38 C.F.R. § 4.130 (2001) [incorporating by reference the 
VA's adoption of the American Psychiatric Association: 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), for rating purposes].


Factual Background

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. 4.1 
(2001); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  
However, when, as here, entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The veteran's hearing testimony reflects that he served 
primarily as a radio operator in Vietnam engaged in 
extraction of troops from combat, during which he witnessed 
the deaths of several friends.  

The RO granted service connection for PTSD, assigning a 10 
percent disability evaluation, by a rating decision of August 
1985.  

On February 9, 1987, the veteran was admitted to a VA medical 
facility because of increasing feelings of anxiety, 
depression and losing control.  He reported problems with his 
temper and conflicts at work.  He was discharged six days 
later.  Among the discharge diagnoses was PTSD.  

By a rating decision in December 1987 the rating for PTSD was 
increased from 10 to 50 percent, effective in February 9, 
1987.    

Of record is a report of an August 1991 VA special 
psychiatric examination of the veteran.  He reported a 
hospitalization for PTSD five years earlier; otherwise, he 
had been treated on an outpatient basis.  During the 
examination, the veteran demonstrated overt depression and 
anxiety, as well as exaggerated startle response.  The 
diagnosis was PTSD; GAF was 51.

On VA psychiatric examination in August 2000, it was noted 
that the veteran had driven a truck for 31 years until he 
obtained a medical retirement in May 2000 for what he 
described as a nervous breakdown.  Several domestic problems 
were described.  The veteran reported that in April 2000 he 
was going to be fired because of his bad attitude and 
tiredness at work, but rather than fire him, he was referred 
for counseling.  Reportedly, he was then retired on a medical 
basis.  The interview suggested he should be employable in 
the future.  The diagnosis was PTSD by history.  The GAF was 
estimated between 55 and 60.  

On VA psychiatric examination in March 2001, the examiner 
described the veteran's various disabilities, noting that the 
bulk of his disability was PTSD.  The veteran reported that 
his PTSD was worse and that he did not wish to discuss his 
background.  He displayed significant hypervigilance, 
anxiousness and irritability.  There was evidence of marked 
detachment from others.  He continued to experience 
flashbacks to which he attributed losing his job.  He had 
refused medication, but continued with outpatient treatment 
with a former VA employee who was now in private practice.  
The veteran had worked as a truck driver for 31 years.  On 
examination, the veteran was unkempt and wore raggedy 
clothes.  He was hostile and irritable.  His thought 
processes were relevant and coherent.  He denied homicidal or 
suicidal ideation.  Memory was intact short term.  His 
judgment and insight were that he can survive if left alone.  
He had given up on people and working.  The diagnosis was 
severe PTSD.  The GAF score was 50.  The examiner described 
the veteran as being unemployable.  

Also of record are VA outpatient treatment records from May 
and June 2001 with a cover letter from the treating 
psychologist noting that these were all the current clinical 
notes offered to assist the veteran in his appeal reflecting 
weekly treatment.  In general, these records portray the 
veteran as irritable, angry, and hypervigilant.  He reported 
nightmares and difficulty sleeping.  He was described as 
basically living in his own truck since his divorce.  His 
memory was intact.  A GAF of 55 was reported with the past 
year being 50-60.  The diagnosis was PTSD.  It was noted that 
the veteran was fired from his previous employment because of 
his PTSD.  

During the 2001 video hearing before the undersigned, the 
veteran testified that he was very depressed, wanted to be by 
himself and away from anyone else; that he had recently 
experienced especially bad flashbacks to events in Vietnam; 
that he had last worked in 2000 driving trucks; that he was 
being treated by VA; and that he had become homeless, living 
in his car following a recent divorce.  He also testified 
that he had had trouble at work with fighting and threatening 
another individual which resulted in jail time and 
termination of driving for the company.  The veteran further 
testified that he generally sleeps during the day and stays 
awake at night when he is more comfortable because that is 
what he became accustomed to in Vietnam; and that certain 
times of the year are worse for him because of recollections 
of buddies who were killed coupled with his own survivor 
guilt.  In response to questioning by the representative, the 
veteran made it clear that it was his anger and difficulty in 
dealing with others that resulted in his inability to work 
any longer.  

Analysis

As discussed immediately below, although the assigned GAF 
scores reflect no more than moderate symptoms, the veteran's 
loss of employment, homelessness, appearance and display of 
symptoms on VA examinations suggests to the Board, as the 
veteran contends, that there has been a worsening of his PTSD 
recently.  
It is the judgment of the Board that application of the 
schedular criteria to the veteran's symptoms now more 
appropriately warrants a 70 percent rating.
See 38 C.F.R. § 4.7 (2001).  

The Board's decision is based on evidence demonstrating 
occupational and social impairment, with deficiencies in most 
areas, such as work, family relations, and mood, due 
primarily to impaired impulse control, especially unprovoked 
irritability with periods of violence; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances, including work or a worklike setting; and 
inability to establish and maintain effective relationships.  

Although as noted above the veteran's GAF scores are 
consistent with only moderate pathology, the evidence of 
record makes it clear that the veteran's PTSD has caused the 
veteran problems at work and at home.  He is now unemployed 
and homeless, both of which circumstances appear to be due to 
his service-connected PTSD.  There is evidence of near-
continuous depression and irritability, and some evidence of 
neglect of appearance.    
 
Thus, even though all of the criteria for the assignment of a 
70 percent disability rating have been met, the Board 
concludes that the symptomatology of the veteran's PTSD 
approximates that which calls for the assignment of a 70 
percent disability rating.  To that extent, the appeal is 
granted.  See 38 C.F.R. § 4.7 (2001).

The evidence does not support a conclusion that the veteran 
has symptoms of total occupational and social impairment 
which would warrant the assignment of a 100 percent 
disability rating.  Symptoms such as gross impairment in 
thought processes or communication; persistent delusions of 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name are lacking.  

In determining that a 100 percent disability rating is not 
warranted, the Board relies on the veteran's own statements 
and on the medical evidence of record.  As to the former, the 
veteran himself does not appears to endorse any of the 
symptoms required for a 100 percent rating.  Although he 
admits to feelings of depression and having difficulty 
dealing with others, including fighting, he has denied 
suicidal and homicidal ideation and there is no evidence that 
he has persistently endangered himself or others.  There is 
one reference in the records to the veteran being unkempt.  
It is unclear whether this was due to his mental state or to 
the fact that he was homeless.  In any event, this appears to 
have been an isolated incident.  There is no other evidence 
which indicates that the veteran is unable to perform the 
activities of daily living.  His memory has been described as 
intact.

In denying a 100 percent rating, the Board places great 
weight on the evaluations of the trained psychiatrists who 
have interviewed the veteran.  The GAF scores assigned have 
ranged from 50 to 60, which as discussed above are generally 
consistent with moderate symptoms.  These GAF scores appears 
to be based on the veteran's reported symptomatology.  There 
have been assigned no lower GAF scores and there is no 
indication of behavior or impairment in functioning 
consistent with lower GAF scores.     

In essence, the objective evidence does not disclose the 
impairment of thought processes required for the assignment 
of a 100 percent rating, and the veteran himself does not 
appear to contend that his thought processes are impaired to 
that extreme.  

In summary, based on the medical and other evidence of record 
that the veteran's service-connected PTSD has increased in 
severity and the evidence now supports assignment of a 70 
percent disability evaluation.  

2.  Entitlement to an increased disability rating for tinea 
infection of the groin, feet, trunk and buttocks, currently 
evaluated as 10 percent disabling.

The veteran is seeking entitlement to a disability rating 
higher that the currently assigned 10 percent under 38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (2001). 

Factual Background

Service connection has been established for tinea cruris 
since the veteran's service discharge in December 1966.  A 10 
percent rating has been in effect since October 1975.  

During a January 1991 VA physical examination, the veteran 
complained of itching and bleeding in his groin area due to 
his skin condition, which was first noted in 1966.  The 
episodes were reportedly worse during the summer months.  The 
veteran complained of an uncomfortable feeling when driving; 
the examiner noted that the veteran was a truck driver.  On 
physical examination, hyperpigmentation with minimal scaling 
was seen on both inner thighs, as well as scabs from previous 
bleeding.  The diagnosis was tinea cruris, bilateral.  

On VA dermatologic examination in April 1997, the veteran 
reported that he had had recurrent skin rash on both sides of 
his groin which was only noticeable during summertime.  On 
examination, a fungal infection (tinea cruris) was found on 
both sides of the veteran's groin area.  There was no skin 
rash and no dermatosis.  The diagnosis was no tinea cruris 
found on examination, no skin rash or lumps found on both 
arms, no dermatosis.  

On VA dermatologic examination in August 2000, the veteran 
stated that a rash broke out on his feet, groin and side 
every summer.  It was also present on the buttocks on 
examination.  Symptoms included purulent scars, itchiness and 
mild pain.  There was some ulceration and crusting shown.  
Color photographs were included with the report.  The 
diagnosis was tinea with hyperpigmentation of the groin, left 
side, back, buttocks and left foot.  

During the 2001 video hearing, the veteran testified that his 
skin was broken out very badly in the summertime and that 
this receded in the wintertime; that he used ointments and 
powders as treatment; that his groin and buttocks became very 
uncomfortable with itching and occasionally bleeding; and 
that he sought treatment for this every month.  

Relevant law and regulations

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous. 
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  38 C.F.R. § 4.20 (2001).  

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2001).

Under 38 C.F.R. 4.118, Diagnostic Code 7806 (2001) [eczema], 
the following schedular criteria apply.  With ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant, a 50 percent 
disability rating is assigned.  With exudation or itching 
constant, extensive lesions, or marked disfigurement, a 30 
percent disability rating is assigned.  With exfoliation, 
exudation or itching, if involving an exposed surface or 
extensive area, a 10 percent disability rating is assigned.  

Analysis

Preliminary matters

(i.)  Assignment of rating code  

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993). 
It has been observed that one Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology. It has been similarly held 
that any change in Diagnostic Code by a VA adjudicator must 
be specifically explained. See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).

Based on the evidence, there is no other diagnostic code 
which is better suited to rating this disability than 
Diagnostic Code 7806, and the veteran has not contended that 
another diagnostic code is more appropriate.  In rating the 
veteran's skin disability, the Board has taken into account 
the fact that the veteran's service-connected skin 
disability, which has been diagnosed as tinea cruris, does 
not precisely fit into the schedular criteria for eczema.  
See 38 C.F.R. §§ 4.20, 4.21 (2001).  

(ii.)  Ardison considerations

Especially in light of the veteran's testimony that his skin 
problem is primarily one which occurs in summer, the Board is 
of course aware of the decision by the Court in Ardison v. 
Brown, 6 Vet. App. 405, 408 (1994), a case which, like this 
one, concerned the evaluation of a service connected disorder 
which fluctuated in its degree of disability, that is, a skin 
disorder which had "active and inactive stages" or was 
subject to remission and recurrence.  The Court remanded that 
case for the VA to schedule the veteran for an examination 
during an "active" stage or during an outbreak of the skin 
disorder.  Ardison, at 408; see also Bowers v. Derwinski, 2 
Vet. App. 675, 676 (1992) [holding that "it is the frequency 
and duration of the outbreaks and the appearance and 
virulence of them during the outbreaks that must be addressed 
. . . ."].  

Appropriately, the veteran was afforded a special 
dermatologic examination by VA in August 2000.  

The Board further notes that the Court in Ardison determined 
that occupational impairment is the primary component of the 
disability rating, which represents, as far as can 
practicably be determined, the average impairment in earning 
capacity resulting from a disability. Here, it is clear, 
especially in hearing testimony, that although the veteran's 
skin disorder caused him discomfort when he drove a truck, it 
does not and never has impacted significantly on his 
employability.  Rather, it has been PTSD which has adversely 
affected employability.  

Discussion

There is medical evidence of tinea with hyperpigmentation of 
the groin, left side, back, buttocks and left foot, as well 
as photographic evidence.  In the judgment of the Board, the 
problems described by the veteran in hearing testimony and 
written statements are consistent with the examination 
results and photographic evidence.  The veteran reports 
persistent itching when the skin disorder is active in the 
summer.  The condition is treated with various medications, 
such as creams and powders.  The evidence reflects that these 
symptoms have been continuous for many years, but again on a 
summer only basis.  

Exfoliation, exudation and itching involving an exposed 
surface or extensive area are encompassed in the assignment 
of the current 10 percent evaluation.  

The Board has looked to the clinical and other evidence in 
order to determine whether a higher disability rating is 
supported.  Significantly, in the Board's estimation, the VA 
examination report and photographs made in August 2000, 
arguably the hottest summer month, when presumably the 
disorder was at its worst based on the veteran's testimony, 
the evidence does not show the extensive lesions or marked 
disfigurement necessary for a 30 percent rating.  The 
photographs depict a widely disseminated rash which does not 
amount to "marked" disfigurement.  "Marked" is defined as 
"noticeable; obvious; appreciable; distinct; conspicuous."  
See Webster's New World Dictionary, Third College Edition 
(1988) at 828.  

After having reviewed the evidence, including the unretouched 
color photographs, the Board does not believe that marked 
disfigurement is present, and the veteran has not so 
contended.  Persistent itching only in summer appears to be 
the primary symptom.  Applying the schedular criteria to all 
the evidence, the veteran's skin symptoms have not been shown 
to be supportive of the assignment of a disability rating in 
excess of 10 percent.  Constant itching, a requirement for a 
30 percent rating, is not present.  

Based on the above, the Board finds that the disability 
picture does not more nearly approximate the criteria for a 
30 percent evaluation as opposed to the criteria for a 10 
percent evaluation under 38 C.F.R. § 4.118, Diagnostic Code 
7806 (2001).   For these reasons, entitlement to an increased 
disability rating for the veteran's service-connected skin 
disability is denied.  



ORDER

Entitlement to an increased evaluation of 70 percent for PTSD 
is granted, subject to controlling regulations applicable to 
the payment of monetary benefits.  

Entitlement to an increased disability rating for tinea 
infection of the groin, feet, trunk and buttocks is denied.  



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

